Citation Nr: 1715513	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  16-39 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent for bilateral hearing loss.

2.  Entitlement to an effective date prior to June 28, 2014 for the establishment of service connection for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to May 1954.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, Idaho which granted service connection for bilateral hearing loss and assigned an initial disability rating of 60 percent effective September 11, 2014.  A June 2016 rating decision of the Chicago, Illinois RO granted an earlier effective date of June 18, 2014.  

This appeal was processed using Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran does not have right ear hearing loss worse than Level IX, or left ear hearing loss worse than Level IX.

2.  Rating decisions dated in August 1975, May 1994, January 2007 and April 2008 denied service connection for bilateral hearing loss; the Veteran was notified of each decision, but he did not appeal any of the decisions.

3.  Following the April 2008 rating action, no communication was received from either the Veteran or any representative that could be construed as a claim seeking service connection for bilateral hearing loss until June 18, 2014.






CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 60 percent for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.85, Diagnostic Code 6100 (2016).

2.  The criteria for an effective date earlier than June 18, 2014, for the award of service connection for bilateral hearing loss have not been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated in September 2014.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA obtained an examination with respect to the claims decided herein in April 2015.  The Board finds the examination to be adequate for rating purposes as the examiner reviewed the file and addressed the Veteran's symptoms.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  The appeal of the Veteran's bilateral hearing loss disability claim is based on the assignment of an initial rating following an initial award of service connection for bilateral hearing loss.  Therefore, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence used to decide whether an original rating on appeal was erroneous.  Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial disability rating, staged ratings may be assigned for separate periods of time.  Fenderson v. West, 12 Vet. App. 119.  

Initial rating in excess of 60 percent disabling for bilateral hearing loss

The Veteran's bilateral hearing loss is rated according to a mechanical application of the rating schedule, using numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Ratings for bilateral defective hearing range from 0 percent to 100 percent.  The basic method of rating hearing loss involves audiological test results of impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To rate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85 (2016).  

The current rating criteria include an alternate method of rating exceptional patterns of hearing.  38 C.F.R. § 4.86 (2016).  That alternative method provides that, when the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a) (2016). 

Additionally, when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral, and then elevate that numeral to the next higher Roman numeral, evaluating each ear separately.  38 C.F.R. § 4.86(b) (2016).

Table VIa, Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average, is used to determine a Roman numeral designation, I through XI, for hearing impairment based only on the puretone threshold average.  38 C.F.R. § 4.85(c) (2016).  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, the existence of inconsistent speech discrimination scores, or other reasons, or when indicated under the provisions of 38 C.F.R. § 4.86 (2016).

The Veteran contends that his bilateral hearing loss disability is more disabling than currently rated.  Specifically, the Veteran states that he has difficulty hearing speech during in-person conversations and over the phone, as well as while watching television.

An April 2015 VA audiological examination showed puretone thresholds for the left ear of 75, 85, 80, and 75 decibels at 1000, 2000, 3000, and 4000 Hertz.  Left ear speech discrimination was 48.  The average puretone threshold was 79.  From Table VI of 38 C.F.R. §4.85, Roman numeral IX is derived for the left ear.  Puretone thresholds for the right ear were 75, 80, 80, and 80 decibels at 1000, 2000, 3000, and 4000 Hertz.  Right ear speech discrimination was 48.  The average puretone threshold was 79.  From Table VI of 38 C.F.R. § 4.85, Roman numeral IX is determined for the right ear.  This is determined by intersecting the percent of speech discrimination row with the puretone threshold average column.  A 60 percent rating is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row IX, the better ear, with column IX, the poorer ear.  The examiner noted the functional impact as affecting the Veteran's difficulty hearing in conversations, over the phone with competing noise, or hearing the television.  The Board has alternatively considered 38 C.F.R. § 4.86(a); however, applying the Veteran's threshold averages to Table Via would not result in a rating in excess of 60 percent.

The Board finds that the service-connected bilateral hearing loss disability met the criteria for a 60 percent rating but not higher, for the entire period on appeal.  Based on the evidence of record, the rating criteria in excess of 60 percent have not been met or more nearly approximated at any time period on appeal.  

The Board acknowledges the Veteran's credible testimony regarding the various ways that his life is impacted by his hearing disability.  However, the rating criteria contemplate that impact.  Accordingly, the Board finds that the preponderance of the evidence is against a rating in excess of 60 percent for the Veteran's service-connected hearing loss disability.  

Extraschedular

The Board has also considered whether an extraschedular referral is warranted for the Veteran's bilateral hearing loss disability.  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

The rating criteria fully contemplate the Veteran's disability as noted above.  The Veteran's struggle to comprehend verbal conversations or the television are factors contemplated in the regulations and rating criteria as defined.  As the rating criteria adequately contemplate the Veteran's symptoms, referral for consideration of 38 C.F.R. § 3.321 is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, bilateral hearing loss is the Veteran's only service-connected disability, therefore there is no evidence of a combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.  In sum, the Board has determined that there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.

Entitlement to an effective date prior to June 18, 2014

Under governing law, the effective date for a grant of compensation will be the day following separation from active service, or the date entitlement arose if a claim is received within one year after separation from service.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(b)(2)(i) (2016).  Otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  Id.  In the case of a reopened claim, the effective date of service connection is the date of the reopened claim or the date entitlement arose, whichever is later.  

A claim or application is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2016).  Unless specifically provided, the effective date will be assigned on the basis of the facts as found.  38 C.F.R. § 3.400(a) (2016).

Since separation from service, the Veteran filed claims for service connection for a hearing loss disability several times.  The Veteran filed an initial claim for service connection in June 1975.  That claim was denied in an August 1975 rating decision based on the Veteran's failure to submit evidence of continuing symptoms of hearing loss since discharge and the Veteran did not appeal that decision.  The Veteran filed a claim to reopen a claim for service connection for hearing loss in November 1993, May 2006, and March 2008.  Rating decisions dated May 1994, January 2007, and April 2008 denied the claims to reopen on the basis that the Veteran had not submitted new and material evidence sufficient to reopen a claim for service connection for bilateral hearing loss.  The Veteran did not appeal these adverse determinations, nor did he submit new and material evidence within a year following each of these decisions.  See 38 C.F.R. § 3.156 (b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  The decisions therefore became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104 (a), 20.302, 20.1103 (2016).

Following the April 2008 final rating decision, no communication was received from the Veteran or any representative seeking service connection for hearing loss until June 18, 2014.  On that date, the Veteran communicated with VA via telephone, and stated an intent to file a claim to reopen a claim for service connection for bilateral hearing loss.  On September 11, 2014, the AOJ received the Veteran's VA Form 21-526EZ application for service connection for hearing loss.  In a May 2015 rating decision, the AOJ reopened and granted the claim for service connection for bilateral hearing loss effective September 11, 2014, the date the formal claim for service connection was received.  A June 2016 rating decision granted an earlier effective date of June 18, 2014, the date the informal claim was received.  

As noted, a review of the record indicates that no communication concerning service connection for hearing loss was received after April 2008 until June 18, 2014.  The Board acknowledges the appellant's assertion that an earlier effective date is warranted based upon his belief that he filed a claim for service connection at some time in 2013.  However, a review of the record shows that while the Veteran had an audiology consult in January 2013, there was not a communication or intent to file a claim for service connection for bilateral hearing loss until June 18, 2014.  

As discussed above, an award of service connection in an reopened claim is effective as of the date the claim to reopen is received or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  As such, the Board finds that an effective date prior to June 18, 2014, is not warranted under the circumstances involved in this case.  Thus, the appeal must be denied.  38 C.F.R. § 3.102.


ORDER

An initial disability rating in excess of 60 percent for bilateral hearing loss is denied.

Entitlement to an effective date prior to June 18, 2014 for the establishment of service connection for bilateral hearing loss is denied.



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


